Citation Nr: 0409261	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  97-19 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist fracture.

2.  Entitlement to service connection for residuals of a left 
wrist sprain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel
INTRODUCTION

The veteran had active military service from November 10, 
1976 to January 28, 1977.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision from the Regional Office in Atlanta, Georgia (RO).  
The Board remanded the case for further development in August 
2001.  The requested development has been accomplished and 
the veteran's claim is ready for adjudication.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The record does not contain competent medical evidence 
demonstrating the presence of a right or left wrist 
disability that is etiologically related to service.


CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).

2.  A left wrist disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  VCAA; Pelegrini v. Principi, 17 
Vet. App. 412 (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
without addressing the merits of this issue, in the present 
case, the Board finds the RO has satisfied its obligations 
under the VCAA, Pelegrini, supra and Quartuccio, supra.  The 
Board further finds that any failure on the RO's part to 
satisfy the requirements of the VCAA did not result in 
prejudice to the veteran's claim, and, therefore, is harmless 
error. 

In the present case, the RO notified the veteran of the 
information necessary to substantiate his claim by means of 
the discussions in the February 1997 rating decision; April 
1997 statement of the case (SOC); December 1999 and February 
2004 supplemental statements of the case (SSOC); January 2003 
VCAA notification letter; and, a July 2003 follow up letter 
requesting from the veteran "any other evidence or 
information" that would support the veteran's claim.  The 
Board notes the January 2003 VCAA notification letter 
included a similar request.  These documents informed the 
veteran of the evidence necessary to establish entitlement to 
service connection for residuals of a fractured right wrist 
and a sprained left wrist and of the regulations relevant to 
the adjudication of his case.  In addition, these documents 
identified the information and evidence the RO would obtain 
and the information and evidence the veteran was responsible 
to provide.  It also requested any additional information or 
evidence related to the veteran's claim.  The Board concludes 
that the discussions therein adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim, thereby meeting the notification requirements of the 
VCAA, Pelegrini, supra and Quartuccio, supra. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available VA and private medical records as well as a VA 
examination of him.  In addition, it attempted to obtain 
other medical evidence identified by the veteran as relevant 
to his claim.  However, the RO determined these records were 
unavailable.  

Specifically, in testimony before a hearing officer in 
January 1998, the veteran claimed that he received medical 
attention at the military hospital in Fort Leonard Wood, 
Missouri.  The RO attempted to obtain these records and was 
notified by the service department that there was no record 
of treatment for the veteran at that facility.  Similarly, 
because the April 1997 rating decision refers to a February 
1998 VA examination performed at theVA facility in Augusta, 
the Board directed the RO to obtain this report, if it 
existed.  The RO was informed in August 2001 that the veteran 
was never examined at that facility.  Finally, the RO 
attempted to obtain treatment records from the veteran's 
private physician.  The RO obtained the necessary release 
forms from the veteran and sent written requests to the 
veteran's private physician as well as to the physician who 
took over the medical facility, where the veteran claimed he 
received treatment.  The RO sent written requests dated in 
February 1998, May 1998 and December 1998.  It also 
specifically requested the private medical records from the 
veteran, by a letter dated in March 1999.  The veteran 
responded in April 1999 and September 2001 and notified the 
RO that his private medical records "could not be found." 
He also requested a VA examination, which he was afforded in 
January 2003.  

In addition, the veteran and his representative have had 
ample opportunity to present evidence and argument in support 
of this appeal and have not identified any outstanding 
available information or evidence relevant to the veteran's 
claim.  Significantly, the veteran and his representative 
appeared before an RO hearing officer in January 1998.

The Board also notes that in response to SSOC dated in 
February 2004, the veteran completed and returned an Appeal 
Status Election From, received by the RO on February 18, 
2004, in which he indicated that he had stated his case 
completely and wished to expedite his appeal.

The Board concludes that all relevant facts have been 
properly and sufficiently developed and that VA has satisfied 
its duties, as set out in the VCAA, to notify and to assist 
the veteran with respect to the issues adjudicated in this 
decision.  As a result, no further development is warranted 
and the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record.  
See VCAA, Pelegrini, supra and Quartuccio, supra. 

II. Legal Criteria/Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of an in-service incurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506(1995); Hickson v. West, 12 Vet. App. 247, 253(1999).

Some chronic diseases, including arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service. 38 U.S.C.A. §§ 1112(a)(1), 1133 (West 2002); 38 
C.F.R. § 3.307(a)(3) (2003); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (2003).  However, the Board notes the 
veteran does not qualify for this presumption because he did 
not serve 90 days.  See 38 C.F.R. 3.307(a)(1) (2003).  
Nevertheless, "direct" service connection may be 
established by evidence demonstrating the disability was in 
fact incurred or aggravated during, the veteran's service.  
See 38 U.S.C.A. 1113(b) (West 2002); 38 C.F.R. 3.303(d) 
(2003).  

A layperson is competent to provide evidence regarding the 
occurrence of observable symptoms during and following 
service.  However, a layperson is not competent to make a 
medical diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).  Similarly, 
absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu, 2 
Vet. App. at 495.

It is also "the duty of the [Board] as the factfinder to 
determine the credibility of the testimony and other lay 
evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With the above criteria in mind, the relevant evidence will 
be briefly summarized.  The evidence of record includes: the 
veteran's service medical records; the veteran's service 
records, a private medical examination report dated in 
December 1997; a transcript of sworn hearing testimony dated 
in January 1998; a VA examination report dated in January 
2003; and, VA outpatient treatment records dated from January 
2003 through January 2004.

The veteran's service medical records appear to be complete 
and contain no reference to any treatment for a wrist injury.  
The records indicate that the veteran sought treatment for 
nausea approximately one week into his basic training.  His 
records also contain an induction examination report, dated 
in September 1976, which does not indicate any abnormalities 
of the veteran's wrist.  

The claims file also contains the veteran's service records, 
which indicate that he was discharged under paragraph 5-39, 
AR 635-200 as a result of his poor attitude and lack of 
motivation.  In addition, they include the veteran's signed 
memorandum regarding his separation from the service in which 
he elected not to have a separation medical examination at 
the time of his discharge.  The veteran also requested the 
assistance of counsel, which was provided, as indicated in 
the same memorandum.  Finally, the veteran completed a 
"Statement of Medical Condition" in January 1977, in which 
he stated that there had been no change in his medical 
condition since the examination that he underwent in 
connection with his induction into the service on November 
10, 1976.

In January 1998, the veteran presented sworn hearing 
testimony before the RO.  The Board notes that during this 
testimony, the veteran claimed that he injured his wrists 
during the first week of basic training and received 
treatment at the military hospital at Fort Leonard Wood.  
However, as discussed in Section I, the service department 
notified the RO that no records of this treatment exist.  The 
veteran also testified that he received an early discharge 
due to hardship.  As discussed in the preceding paragraph and 
documented by his service records, the veteran's discharge 
resulted from his poor attitude and a lack of motivation; it 
was not the result of a hardship.  Finally, the veteran 
claimed to have received treatment and undergone X-ray 
testing in connection with his claimed wrist disabilities at 
a private medical facility in Georgia.  As discussed above, 
despite its efforts, the RO was unable to obtain these 
records and the veteran claimed that they "could not be 
found."  However, the veteran did forward one treatment 
record dated in December 1997, from this facility which 
included a diagnosis of "occult ganglion bilateral."  The 
report also indicated that X-rays of the veteran's wrists 
were obtained; these X-ray reports are unavailable.

The claims file contains a VA examination report dated in 
January 2003. The examiner noted that a review of the C file 
was conducted prior to the examination of the veteran.  The 
examination report indicates the veteran reported that he 
fractured his right wrist and sprained his left wrist in 
service.  He also reported taking Daypro for his wrist pain.  
He further stated that he had "no problem with [his] left 
wrist" at the time of the examination.  He reported that his 
right wrist flared up with the cold weather and it ached.  He 
described the pain in his right wrist as a 6 or 7 on the pain 
scale and complained that it was difficult to drive a bus; 
the veteran reported this was his current occupation.  He 
also claimed his wrist was weak and that it swelled.  He also 
reported that it was not stiff.  He further stated it did not 
get red and hot, nor was it unstable.  He also stated that it 
did not fatigue or lock.  He claimed it was exacerbated by 
cold, damp weather, driving and steering.  He reported that 
he wore a homemade right wrist brace and no other orthotic 
device.  He also stated that he used over the counter pain 
medications or ice to relieve the pain.  He reported no 
subluxation or dislocation.  

Physical examination of the veteran's wrist revealed no 
swelling or effusion of either wrist.  In addition, no 
synovial thickening or deformity was noted.  The right wrist 
flexed to approximately 35 degrees and extend to 30 degrees.  
However, the veteran complained of painful motion on both 
flexion and extension and complained that he "could go no 
further."  Radial deviation was 15 degrees and ulnar 
deviation was 10 degrees.  The left wrist extended to 70 
degrees and flexed to approximately 70 degrees as well.  
Radial deviation was 20 degrees and ulnar deviation was about 
15 degrees.  No crepitation with motion was noted.  X-rays of 
the veteran's wrists were obtained revealing mild 
degenerative joint disease, bilaterally.  The examiner was 
unable to determine the onset of the veteran's condition.  
However, the examiner noted that X-rays did not reveal an old 
or new fracture and, that the veteran's service records did 
not contain evidence of treatment for any wrist injury. 

The claims file also contains VA outpatient treatment 
records.  A February 2003 outpatient treatment record relates 
to the veteran's wrist disabilities.  Physical examination 
revealed negative Tinel's sign and negative Phalen's sign 
bilaterally.  The examiner noted point tenderness to the 
lateral aspect of the right wrist and decreased flexion of 
the left wrist.  Diagnosis was right wrist pain. The veteran 
reported his wrist pain a 7 on the pain scale.  Naprosyn was 
prescribed for the pain, as was as a large right splint.

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that there is no credible, competent 
medical evidence of record that establishes that the veteran 
has a current right or left wrist disability that is 
etiologically related to his service.  Specifically, there is 
no evidence that the veteran suffered from or was treated for 
a wrist injury in service.  In addition, the earliest medical 
treatment record relating to the veteran's claimed wrist 
disabilities is dated in 1997, years after his separation 
from service.  Furthermore, mild degenerative disease of the 
veteran's wrists is not noted until 2003.  In his hearing 
testimony, the veteran stated that he had not received an X-
ray of his wrists prior to 1997.

Based on a review of the evidence, the Board finds that the 
probative weight of the "negative" evidence regarding 
whether the veteran suffers from residuals of a right wrist 
fracture as well as a left wrist sprain incurred in service 
is greater than that of the "positive."  There is simply no 
evidence of wrist injuries until over 20 years after the 
veteran separated from the service.  And, there is no 
evidence of any connection between the veteran's current 
wrist disabilities and his service.

The Board has considered the veteran's statements regarding 
his injury in service.  Nevertheless, absent any independent 
supporting clinical evidence from a physician or other 
medical professional, "[t]he veteran's own statements 
expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu, 2 Vet. App. 
at 495 (1992).  Thus, as there is no competent medical 
evidence to support the veteran's assertions, they are of 
minimal probative value.  Id.  Accordingly, the veteran's 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2003); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for residuals of a right 
wrist fracture is denied.

Entitlement to service connection for residuals of left wrist 
sprain is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



